Name: Commission Regulation (EEC) No 259/87 of 26 January 1987 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy
 Date Published: nan

 29 . 1 . 87 Official Journal of the European Communities No L 26/9 COMMISSION REGULATION (EEC) No 259/87 of 26 January 1987 on the supply of various lots of butter as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas, under the food-aid programme adopted by the Council Regulations specified in the Annex, India has requested the supply of the quantities of butter set out therein ; Whereas, therefore, supply should be affected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1 354/83, supply butter as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 54, 23. 2. 1985, p. 1 . (3) OJ No L 148 , 28 . 6. 1968, p. 13 . V) OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . ( «) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 26/10 29. 1 . 87Official Journal of the European Communities ANNEX Notice of invitation to tender c 1) Description of the lot A B 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (3) 1985 Council Regulation (EEC) No 457/85 Commission Decision of ^ ^ ' 985 ( 15 November 1985 | Republic of India fob Embassy of India (Attn . Miss R. Lai, Counsellor), chaussÃ ©e de Vleurgat 217, B-1050 Bruxelles (Tel . 02/640 91 40 ; Telex 22510 INDEMB B) 6. Total quantity 500 tonnes 400 tonnes 7. Origin of the butter 8 . Intervention agency holding the stocks 9. Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Community market (2) 25 kg 'BOMBAY / | 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD ­ AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY* Before 30 April 1987 23 February 1987 Before 31 May 1987 9 March 1987 0 29. 1 . 87 Official Journal of the European Communities No L 26/11 Description of the lot C 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (3) 6. Total quantity 7. Origin of the butter 8 . Intervention agency holding the stocks 9. Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous 1985 Council Regulation (EEC) No 457/86 Commission Decision of ^ , 9 July ) 15 November 1985 | Republic of India fob Embassy of India (Attn. Miss R. Lai, Counsellor), Chaussee de Vleurgat 217, B-1050 Bruxelles (Tel . 02/640 91 40 ; Telex 22510 INDEMB B) 400 tonnes Community market (2) 25 kg 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMU ­ NITY' Before 31 May 1987 23 February 1987 Before 30 June 1987 9 March 1987 0 No L 26/12 29. 1 . 87Official Journal of the European Communities Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) The unsalted butter must be made after 15 March 1987 (lots A and B)  in case of second tendering procedure : 15 April 1987  15 April 1987 (lot C)  in case of second tendering procedure : 15 May 1987  from pasteurized fresh cream and contain no colouring matters or neutralizes. The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 %,  water content : maximum 16%,  non-fat dry matter content : maximum : 1,5% ,  pH between 6 and 6,7. The packaging must conform to specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69 . The butter must be transported at a temperature between  18 and  10 °C (0 and 14 °F). Yeast and mould : below 20 per gram. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.